Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 and new Claims 19-29 remain pending.

Claim Objections
Claims 1-29 are objected to because of the following informalities:  
Claim 1 is object to because there are several minor changes in structure & punctuation that should be made to have the claim in the proper form.  Such changes include:
Removing the bullet points;
In Line 2, instead of “which comprises at least” should recite “wherein the refrigerant compressor comprises:” or “the refrigerant compressor comprising:”;
Semi-colons “;” should be placed at the end of each separate line in the claim (such as how it was done in Claim 11).  So a semi-colon should be added between “unit” & “and” in Line 3, added to the end of Line 7, and should replace the commas at the end of Lines 10, 13 & 15.  
Claim 11 should have the bullet points removed.
Claim 14 was amended to recite “Claim 11\” wherein it should recite “Claim 11”.  
Claims 2-10, 12, 13, 15-29 are objected to by virtue of their dependency on Claims 1 & 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10 & 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a refrigerant compressor” in Line 1 & “an electronic control device” in Lines 2-3.  HOWEVER, this renders the claim indefinite because Claim 9 refers to Claim 1 which also recites “a refrigerant compressor” & “an electronic control device” in Line 1.  This renders the claim indefinite because it is not clear if the compressor & control device recited in Claim 9 is intended to be the same components that were identified in Claim 1 or they are separate components. 
To expedite prosecution, Claim 9 will be interpreted as intending to be directed to the same components as those recited in Claim 1 and meant to recite “A refrigeration unit comprising the refrigerant compressor and the electronic control device according to Claim 1.”
Claim 10 recites “A refrigeration unit” in Line 1 & “a refrigerant compressor” in Line 2.  HOWEVER, this renders the claim indefinite because Claim 10 refers to Claim 9 which also recites “a refrigeration unit” & “a refrigerant compressor” in Line 1.  FURTHERMORE, Claim 9 includes the limitations presented in Claim 1, where Claim 1 ALSO recites “a refrigerant compressor” in Line 1.  This renders the claim indefinite because it is not clear if the refrigeration unit recited in Claim 10 is intended to be the same components that were identified in Claim 9 or they are separate components. 
To expedite prosecution, Claim 10 will be interpreted as intending to be directed to the same components as those recited in Claim 9 and meant to recite “The refrigeration unit comprising the refrigerant compressor according to Claim 9.”
Claim 23 is rejected by virtue of its dependency on Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-19 & 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al (US 2017/0254575 A1) (Beckmann hereinafter) in further view of Paulduro et al (US 2018/0238595 A1) (Paulduro hereinafter) & Ulber Hans Christoph (EP 0352419 A2) (Ulber hereinafter).
Regarding Claim 1, Beckmann teaches:  An  electronic control device (160) for a refrigerant compressor (Abstract - Lines 1-2), which comprises at least
a drive unit (100) and 
a compression mechanism that is in operative connection with the drive unit (Abstract - Lines 1-7) and that has at least one piston that moves back-and-forth in a cylinder of a cylinder block of the refrigerant compressor in an operating state of the refrigerant compressor for compression of refrigerant as designed (Paragraph 4) and is driven via the drive unit (Paragraph 32) 
where the electronic control device (160) of the refrigerant compressor is configured at least 
to detect at least one physical process parameter of the refrigerant compressor (Paragraph 14 & 36; Beckmann describes in Paragraph 14 how “the frequency of the determined induced voltages or the rotational speed at the time of determination of the induced voltages can be included as a further variable in the calculation of energization”.  This teaches how at least rotational speed (which would be a physical process parameter of the compressor) is detected/monitored.  This is further supported in Paragraph 36 which describes how the rotational speed curve shown in the diagram provided in Figure 3 has “the rotational speed S is plotted over time t in diagram 300”.  For the rotational speed to be plotted on the graph, the rotational speed would need to be detected in some manner), 
to detect a shutoff signal directed to the refrigerant compressor (202), which shutoff signal ends an operating phase of the refrigerant compressor (Paragraph 15), in which operating phase the refrigerant compressor is operated as designed with a positive operating torque (Paragraph 37 - Lines 1-6), and 
to control a torque applied by the drive unit in order to set its rotary speed (n) (Paragraph 2 & 16), 
wherein the electronic control device is further configured to apply a braking torque immediately after detection of the shutoff signal (Paragraph 43; This describes how the controlled braking can be induced immediately upon the receipt of the slow-down signal) and the value of said braking force is a function of the detected physical process parameter of the refrigerant compressor (Paragraphs 11 & 14; Paragraph 11 describes how the controlled braking has the rotational speed being reduced by a braking current that is a function of induced voltages determined before the controlled braking is applied.  Paragraph 14 goes on to specify that the rotational speed is reduced in a controlled manner on a predefined rotational speed curve with an energization which is a function of the instantaneous load determined before controlled braking).  
Beckmann is silent regarding the refrigerant compressor being driven by a crankshaft of the drive unit;
applying a braking torque to the crankshaft;
where the braking torque is directed opposite to the positive torque that existed during the operating phase and the value of said braking force is a function of the detected physical process parameter of the refrigerant compressor.
Paulduro teaches a compressor assembly for a domestic refrigeration appliance, the compressor having a piston mounted within a chamber, a crankshaft & a motor (see abstract) where the system is designed with a provision for controlled stopping of the compressor (see Paragraph 88).  Please note that upon the modification of Beckmann to have the motor drivingly engaged with the compressor via a crankshaft, because the crankshaft is being rotatably driven by the electric motor then Beckmann’s teaching of applying the braking torque to the drive unit would also be applied to the crankshaft.
While Beckmann describes how their invention is directed to a compressor that is driven by an electric motor, where the compressor has a compressor piston moving in a cylinder (see Paragraph 4), Beckmann is silent regarding the system specifically comprising a crankshaft.  Paulduro teaches how it would have been known to a person having ordinary skill in the art at the 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art to modify Beckmann such that the compressor is driven by a crankshaft, as taught by Paulduro, since it would have been obvious to one of ordinary skill that a crankshaft can be used to convert the rotational force of the motor into a reciprocating motion of the compressor piston, and since the rotational aped of the crankshaft is a function of the rotational speed of the electric motor, it follows that applying a braking torque to the motor as disclosed by Beckmann will result in a braking torque being applied to the crankshaft as claimed.
Ulber is also directed to an electric braking device for an electric motor where the field winding is connected in braking operation with a short-circuited electric motor which generates a current in the field winding which is inversely proportional to the speed of the electric motor (see Paragraphs 5, 17).  This teaching, when incorporated into Beckmann’s teaching of applying a braking torque to the drive unit to stop the compressor after receiving a stop signal, would result in having the braking torque is directed opposite to the positive torque that existed during the operating phase and the value of said braking force is a function of the detected physical process parameter of the refrigerant compressor.
Having the braking torque applied to the electric motor such that the braking torque was inversely proportional to the speed of the electric motor would provide the benefit of keeping the braking torque approximately constant over the entire speed range that occurs AND ensure that the device being driven by the electric motor is decelerated evenly (see Paragraph 6) while also achieving rapid braking practically without wear (see Paragraph 21).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the controller assembly of Beckmann/Paulduro such that the function of the braking torque (with relation to the motor speed) was such that the braking torque was inversely proportional to the speed, as taught by Ulber, to provide the benefit of allowing for a constant & uniform deceleration of the motor while also achieving rapid braking practically without wear.
Regarding Claim 2, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 1, wherein Beckmann in view of Paulduro further teaches:  wherein the physical process parameter is the rotary speed (n) of the crankshaft (Beckmann: Paragraph 14; Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would be the rotary speed of the crankshaft since the electric motor of Beckmann drives a crankshaft (as taught by Paulduro) then the rotational speed of the motor would correlate to the rotational speed of the crankshaft.).  
Regarding Claim 3, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 1, wherein Beckmann in view of Paulduro further teaches:  wherein the value of the braking torque applied to the crankshaft immediately after detection of the shutoff signal (Paragraph 43; Please note that Beckmann is directed to applying the braking torque to slow down the rotational speed of the motor which, as noted above, has a crankshaft for converting the rotational movement of the motor to a reciprocating movement of the compressor piston, as taught by Paulduro) is proportional to the rotary speed (n) of the crankshaft that the crankshaft has at the moment of the detection of the shutoff signal (Beckmann:  Paragraphs 14, 35 & 44; Paragraph 35 describes how the braking current is a function of the determined operating parameter.  Paragraph 14 discloses how the determined operating parameter can include 
While Beckmann does describe how the braking torque is a function of the rotational speed of the crankshaft, Beckmann & Paulduro are silent regarding the braking torque being specifically inversely proportional to the rotary speed of the crankshaft.
HOWEVER, Ulber is also directed to an electric braking device for an electric motor where the field winding is connected in braking operation with a short-circuited electric motor which generates a current in the field winding which is inversely proportional to the speed of the electric motor (see Paragraphs 5, 17).
Having the braking torque applied to the electric motor such that the braking torque was inversely proportional to the speed of the electric motor would provide the benefit of keeping the braking torque approximately constant over the entire speed range that occurs AND ensure that the device being driven by the electric motor is decelerated evenly (see Paragraph 6) while also achieving rapid braking practically without wear (see Paragraph 21).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the controller assembly of Beckmann/Paulduro such that the function of the braking torque (with relation to the motor speed) was such that the braking torque was inversely proportional to the speed, as taught by Ulber, to provide the benefit of allowing for a constant & uniform deceleration of the motor while also achieving rapid braking practically without wear.
Regarding Claim 4, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 1, wherein Beckmann in view of Paulduro further teaches:  wherein the braking torque is maintained up to a complete stop of the crankshaft (Beckmann:  Figure 3 & Paragraph 37; Beckmann teaches how the braking current is applied until the rotational speed of the motor drops to zero where (as noted above) the motor of Beckmann/Paulduro comprises a crankshaft.  As noted above, since the electric motor drives the crankshaft (as taught by Paulduro), if the braking torque stops the electric motor this would also stop the crankshaft).  
Regarding Claim 6, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 1, wherein Beckmann in view of Paulduro further teaches:  wherein the electronic control device is configured to compare the rotary speed (n) of the crankshaft (As noted above, Beckmann/Paulduro is directed to a motor that converts rotational speed to a linear actuation of a compressor piston, which would have a crankshaft and since the electric motor drives the crankshaft (as taught by Paulduro), therefore the rotary speed of the electric motor directly correlates to the rotational speed of the crankshaft.  So since Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would by extension monitor the rotary speed of the crankshaft.) with preset rotary speed values (nα, nβ,...) in a braking time extending between the detection of the shutoff signal and the complete stop of the crankshaft (Beckmann: Paragraphs 36-40; Paragraph 36 describes how the rotational speed S is plotted over time t in diagram 300.  For the rotational speed to be plotted, rotational speed would need to be monitored/detected in some manner.  Paragraph 39 then describes how the controller indirectly detects the current load at the instantaneous rotational speed and then (continuing into Paragraph 40) has this information taken into account to allow controlled braking where the braking current during braking is a function of the induced voltages determined before controlled braking and the motor is slowed down on a predefined rotational speed curve.  So Beckmann is describing where the rotary speed of the crankshaft is being monitored during braking and the braking current is 
Regarding Claim 7, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 6, wherein Beckmann further teaches:  wherein the course of the braking profile essentially follows a piecewise linear function, where a segment of the braking time is associated with each of the preset rotary speed values (nα, nβ,...), within which segment said piecewise linear function exhibits an essentially constant slope (Figure 3).  
Regarding Claim 9, Beckmann teaches:  A refrigerant compressor for use in a refrigeration unit (Paragraph 1 - Lines 1-6).
Beckmann in view of Paulduro & Ulber teaches: where the refrigerant compressor comprises an electronic control device as in Claim 1 (see the rejection of Claim 1 above).  
Regarding Claim 10, Beckmann teaches:   A refrigeration unit with a refrigerant compressor (Paragraph 1 - Lines 1-6).
Beckmann in view of Paulduro & Ulber teaches the refrigerant compressor as in Claim 9 (see the rejection of Claim 9 above).  
Regarding Claim 11
Regarding Claim 12, Claim 12 is a method claim directed to the apparatus as disclosed in Claims 2.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 12 is rejected under the same reasoning as those used to reject Claim 2.
Regarding Claim 13, Claim 13 is a method claim directed to the apparatus as disclosed in Claims 3.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 13 is rejected under the same reasoning as those used to reject Claim 3.
Regarding Claim 14, Beckmann in view of Paulduro & Ulber teaches the method as disclosed above in Claim 11, wherein Beckmann in view of Paulduro further teaches:  wherein the braking torque is maintained at least in a segment within a braking time, where the braking time is the time between the detection of the shutoff signal (Beckmann: t1) and the complete stop (Beckmann: t3) of the crankshaft (Beckmann: Figure 3; As noted above, Beckmann is directed to a motor that converts rotational speed to a linear actuation of a compressor piston.  Because the motor drives a crankshaft (as taught by Paulduro), the rotational speed of the motor correlates to the rotational speed of the crankshaft and any braking action performed on the electric motor would also be applied to the crankshaft.  So since Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would be the rotary speed of the crankshaft).
Regarding Claim 15, Claim 15 is a method claim directed to the apparatus as disclosed in Claims 5.  When the prior art device is the same as a device described in the specification for 
Regarding Claim 16, Claim 16 is a method claim directed to the apparatus as disclosed in Claims 8.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 16 is rejected under the same reasoning as those used to reject Claim 8.
Regarding Claim 17, Beckmann in view of Paulduro & Ulber teaches the method as disclosed above in Claim 14, wherein Beckmann in view of Paulduro further teaches:  wherein during the braking time (Beckmann: t1 to t3) the rotary speed (n) of the crankshaft (As noted above, Beckmann is directed to a motor that converts rotational speed to a linear actuation of a compressor piston.  Since Beckmann has been modified to have the electric motor further comprise a crankshaft (as taught by Paulduro), the rotary speed of the electric motor would correlate to the rotational speed of the crankshaft.  So since Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would be the rotary speed of the crankshaft.) is compared with preset rotary speed values (nα, nβ,...) (The predefined rotational speed curve described in Paragraph 42) and the braking time is divided at least partially into process time segments (Tα, Tβ,...), where in each of said process time segments (Tα, Tβ,...) the rotary speed (n) of the crankshaft lies in a value range with which one of the preset speed values (nα, nβ,...) is associated (Beckmann:  Figure 3; Paragraphs 36-40; Paragraph 36 describes how the rotational speed S is plotted over time t in diagram 300.  For the rotational speed to be plotted, rotational speed would need to be monitored/detected in some manner.  Paragraph 39 then describes how the 
Regarding Claim 18, Beckmann in view of Paulduro & Ulber teaches the method as disclosed above in Claim 17, wherein Beckmann further teaches:  wherein the course of the braking profile essentially follows a piecewise linear function of the process time, where said function exhibits a segment with constant slope in each process time segment (Tα, Tβ,...) (Figure 3).  
Regarding Claim 19, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 1, wherein Beckmann in view of Paulduro further teaches:  wherein the at least one physical process parameter comprises one or more of: rotary speed (n) of the crankshaft, and power consumption of the refrigerant compressor
Regarding Claim 21, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 6, wherein Beckmann in view of Paulduro further teaches:  wherein the electronic control device is configured to compare the rotary speed (n) of the crankshaft (As noted above, Beckmann is directed to a motor that converts rotational speed to a linear actuation of a compressor piston, which would have a crankshaft being driven by the electric motor (as taught by Paulduro).  So since Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would be the rotary speed of the crankshaft.) a number of times with preset rotary speed values (nα, nβ,...) in a braking time extending between the detection of the shutoff signal (Beckmann: t1) and the complete stop (Beckmann: t3) of the crankshaft (Beckmann:  Paragraphs 36-40; Paragraph 36 describes how the rotational speed S is plotted over time t in diagram 300.  For the rotational speed to be plotted, rotational speed would need to be monitored/detected in some manner.  Paragraph 39 then describes how the controller indirectly detects the current load at the instantaneous rotational speed and then (continuing into Paragraph 40) has this information taken into account to allow controlled braking where the braking current during braking is a function of the induced voltages determined before controlled braking and the motor is slowed down on a predefined rotational speed curve.  So Beckmann is describing where the rotary speed of the crankshaft is being monitored during braking and the braking current is being defined as a function of the induced voltages so that the motor is slowed down to follow a predefined rotational speed curve (which would be the “present rotary speed values”))). 
Regarding Claim 22, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 21, wherein Beckmann in view of Paulduro further teaches:  wherein the electronic control device is configured to compare the rotary speed (n) of the crankshaft (As noted above, Beckmann is directed to a motor that converts rotational speed to a linear  continuously with preset rotary speed values (nα, nβ,...) in a braking time extending between the detection of the shutoff signal and the complete stop of the crankshaft (Beckmann:  Paragraphs 36-40; Paragraph 36 describes how the rotational speed S is plotted over time t in diagram 300.  For the rotational speed to be plotted, rotational speed would need to be monitored/detected in some manner.  Paragraph 39 then describes how the controller indirectly detects the current load at the instantaneous rotational speed and then (continuing into Paragraph 40) has this information taken into account to allow controlled braking where the braking current during braking is a function of the induced voltages determined before controlled braking and the motor is slowed down on a predefined rotational speed curve.  So Beckmann is describing where the rotary speed of the crankshaft is being monitored during braking and the braking current is being defined as a function of the induced voltages so that the motor is slowed down to follow a predefined rotational speed curve (which would be the “present rotary speed values”).  To follow the predetermined rotational speed curve, the rotational speed would need to be continuously monitored to ensure the actual rotational speed follows the predefined rotational speed curve).  
Regarding Claim 23, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 9, wherein Beckmann further teaches:  wherein the refrigeration unit comprises a refrigerator or freezer (Paragraph 1 - Lines 1-6). 
Regarding Claim 24, Claim 24 is a method claim directed to the apparatus as disclosed in Claims 19.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed 
Regarding Claim 25, Claim 25 is a method claim directed to the apparatus as disclosed in Claims 4.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 25 is rejected under the same reasoning as those used to reject Claim 4.
Regarding Claim 26, Beckmann in view of Paulduro & Ulber teaches the method as disclosed above in Claim 15, wherein Beckmann in view of Paulduro further teaches:  wherein the function defining the course of the braking profile comprises a linear dependency on the current rotary speed (n) of the crankshaft (As noted above, Beckmann is directed to a motor that converts rotational speed to a linear actuation of a compressor piston, which would have a crankshaft being driven by the electric motor, as taught by Paulduro.  So since Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would be the rotary speed of the crankshaft.) and/or of the elapsed time since detection of the shutoff signal (Beckmann:  Figure 3).  
Regarding Claim 27, Beckmann in view of Paulduro & Ulber teaches the method as disclosed above in Claim 17, wherein Beckmann in view of Paulduro further teaches:  wherein the rotary speed (n) of the crankshaft (As noted above, Beckmann is directed to a motor that converts rotational speed to a linear actuation of a compressor piston, which would have a crankshaft driven by the electric motor (as taught by Paulduro).  So since Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would be the rotary speed of the crankshaft.) is compared a number of times with the preset rotary speed values (nα, nβ,...) (Paulduro:  Paragraphs 36-40; Paragraph 36 describes how the rotational speed S is plotted over time t in diagram 300.  For the rotational speed to be plotted, rotational speed would need to be monitored/detected in some manner.  Paragraph 39 then describes how the controller indirectly detects the current load at the instantaneous rotational speed and then (continuing into Paragraph 40) has this information taken into account to allow controlled braking where the braking current during braking is a function of the induced voltages determined before controlled braking and the motor is slowed down on a predefined rotational speed curve.  So Beckmann is describing where the rotary speed of the crankshaft is being monitored during braking and the braking current is being defined as a function of the induced voltages so that the motor is slowed down to follow a predefined rotational speed curve (which would be the “present rotary speed values”)).  
Regarding Claim 28, Beckmann in view of Paulduro & Ulber teaches the method as disclosed above in Claim 26, wherein Beckmann further teaches:  wherein the number of times is continuously with the preset rotary speed values (nα, nβ,...) (Paragraphs 36-40; Paragraph 36 describes how the rotational speed S is plotted over time t in diagram 300.  For the rotational speed to be plotted, rotational speed would need to be monitored/detected in some manner.  Paragraph 39 then describes how the controller indirectly detects the current load at the instantaneous rotational speed and then (continuing into Paragraph 40) has this information taken into account to allow controlled braking where the braking current during braking is a function of the induced voltages determined before controlled braking and the motor is slowed down on a predefined rotational speed curve.  So Beckmann is describing where the rotary speed of the crankshaft is being monitored during braking and the braking current is being defined as a function of the induced voltages so that the motor is slowed down to follow a predefined rotational speed curve 
Regarding Claim 29, Beckmann in view of Paulduro & Ulber teaches the method as disclosed above in Claim 17, wherein Beckmann further teaches:  wherein the entire braking time is divided into process time segments (Tα, Tβ,...) (Figure 3).   

Claims 5, 8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann in view of Paulduro & Ulber as applied to claim 1 above, and further in view of Ryu et al (US 2017/0152850 A1) (Ryu hereinafter).
Regarding Claim 5, Beckmann in view of Paulduro & Ulber teaches the invention as disclosed above in Claim 1, wherein Beckmann in view of Paulduro further teaches:  wherein the braking torque applied to the crankshaft (As noted above, Beckmann is directed to a motor that converts rotational speed to a linear actuation of a compressor piston, which would have a crankshaft being driven by the electric motor, as taught by Paulduro.  So since Beckmann discloses in Paragraph 14 how the rotational speed of the motor is being monitored, this would be the rotary speed of the crankshaft.) is realized as a braking profile, (Beckmann:  Paragraph 14; This describes how the braking takes place in that the rotational speed is controlled on a predefined rotational speed curve, which would be a braking profile.  This paragraph also describes how the rotational speed is reduced in a controlled manner on a predefined rotational speed curve with an energization which is a function of the instantaneous load determined
Beckmann, Paulduro & Ulber are all silent regarding:  where a function defining the course of the braking profile is stored by the electronic control device.
However, Ryu does teach how a reciprocating compressor assembly can have a controller (1800) that may further include a memory for storing information which provides a space for storing data necessary to a control operation, an environment setting, an execution process, etc.  The controller may also include an operating system which drives hardware resources of the refrigerator and exchange the resources with a proper signal and/or information, by executing command codes such as firmware (Paragraph 90).
Ryu teaches how the necessary control operations can be stored in the memory of the compressor controller such that the controller can automatically select the correct operational curves when necessary.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the controller assembly of Beckmann such that the controller had a memory to store the predefined rotational speed curves, as taught by Ryu, to provide the benefit of allowing the controller to automatically select the predefined rotational speed curve upon the detection of the shut-down signal.
Regarding Claim 8, Beckmann in view of Paulduro, Ulber & Ryu teaches the invention as disclosed above in Claim 5, wherein Beckmann in view of Paulduro further teaches:  wherein the value of the braking torque resulting from the course of the braking profile increases monotonously from the time of the detection of the shutoff signal to the time of the complete stop of the crankshaft
Regarding Claim 20, Beckmann in view of Paulduro, Ulber & Ryu teaches the invention as disclosed above in Claim 5, wherein Beckmann in view of Paulduro further teaches:  wherein the function defining the course of the braking profile comprises a linear dependency on the current rotary speed (n) of the crankshaft and/or the time elapsed since detection of the shutoff sign (Beckmann:  Figure 3; As noted above, Beckmann has been modified in view of Paulduro to have the electric motor drive a crankshaft.  So when Beckmann completely stops the electric motor, this would result in the complete stop of the crankshaft).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746